Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*684Petitioner challenges a prison disciplinary determination finding him guilty of refusing a direct order, failing to produce his identification card and creating a disturbance. The misbehavior report and the testimony of the correction officer who authored it indicate that petitioner was loudly conversing with several other inmates in the corridor and refused the correction officer’s direct orders to stop talking and produce his identification card. Contrary to petitioner’s contention, this evidence constitutes substantial evidence of his guilt of the charges (see, Matter of Gonzalez v New York State Dept. of Correctional Servs., 277 AD2d 539). Petitioner’s claim that he was not talking and that the orders were not specifically addressed to him conflicted with the correction officer’s version of events and presented a credibility issue for the Hearing Officer to resolve (see, Matter of Di Rose v New York State Dept. of Correctional Servs., 275 AD2d 843; Matter of Batten v Goord, 258 AD2d 794). Finally, petitioner’s remaining contentions that the Hearing Officer was biased and improperly denied his right to documentary evidence have been reviewed and rejected as lacking in merit.
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.